Citation Nr: 1208588	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  04-34 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for hepatitis, to include hepatitis B and hepatitis C with cirrhosis of the liver.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant had active service from January 1974 to January 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the appellant's request to reopen his claims for entitlement to service connection for hepatitis B and C, and hypertension.  In November 2008, and May and December of 2010, the Board remanded the claims for additional development; the Board's May 2010 decision reopened the claims.  

In August 2008, a Travel Board hearing was held before the undersigned and a transcript of that hearing is of record. 


FINDING OF FACT

The Veteran does not have hypertension, or hepatitis, to include hepatitis B and hepatitis C with cirrhosis of the liver, that was caused by active military service. 


CONCLUSION OF LAW

Hypertension, and hepatitis, to include hepatitis B and hepatitis C with cirrhosis of the liver, were not incurred as a result of active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has hypertension, and hepatitis, to include hepatitis B and hepatitis C with cirrhosis of the liver, that are related to his service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  Service connection may also be granted for hypertension, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA Letter 211B (98-110), November 30, 1998. 

In addition, VBA Fast Letter 04-13 states: 

Population studies suggest hepatitis C can be sexually transmitted.  However, the chance for sexual transmission of [hepatitis C] is well below comparable rates for HIV/AIDS or hepatitis B infection. . . .  The hepatitis B virus is heartier and more readily transmitted than [hepatitis C].  While there is at least one case report of hepatitis B being transmitted by an airgun injection, thus far, there have been no case reports of hepatitis C being transmitted by an airgun transmission.  The source of infection is unknown in about 10 percent of acute hepatitis C cases and in 30 percent of chronic hepatitis C cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications. 

The large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of hepatitis C with airgun injectors, it is biologically plausible. . . . 

VBA Fast Letter 04-13 (June 29, 2004).

The Veteran's service treatment reports show that in September 1974, he was treated for "BP (blood pressure) problems: his blood pressure was noted to be 162/86-80, 130/72, and 136/86.  The report notes that serial blood pressure readings showed no sustained systolic elevation.  The assessment was normotensive, and the report notes that no treatment was indicated.  In January 1976, he was found to be "HAA positive," after he sought treatment for general malaise, flatulence, nausea and vomiting.  Blood pressure was 112/58.  The diagnoses were hepatitis, and HAA positive.  The reports note that there was no history of opiates or drug abuse within the last eight months.  In July 1976, he was noted to have blood pressure of 140/76.  The Veteran's separation examination report, dated in September 1976, shows that his heart and abdomen were clinically evaluated as normal.  His blood pressure was 100/60.  The Veteran stated, "I am in good health."  In an associated "dental activities" medical history, the Veteran denied having a history of high blood pressure, or any prolonged illness, and indicated a history of infectious hepatitis that was "cured, Jan, 76."  

The post-service medical treatment reports consist of VA and non-VA reports, dated between 1978 and 2011, summarized as follows: 

In September 1978, the Veteran was treated at VA's Wadsworth Medical Center for atrial fibrillation with rapid ventricular response, possible left ventricular hypertrophy, and probable Ashman beats.  

A pre-employment physical, dated in May 1981, shows that the Veteran denied a history of high blood pressure or hepatitis.  

VA reports, dated in 1986, note that the Veteran had alcohol and drug problems, and that he was status post a rehabilitation program.

Reports from the California State Department of Corrections, dated in 1988, show treatment for ischemic heart disease, and use of medications that included Procardia.  

Reports from the University of California at Los Angeles (UCLA), dated in 1989, show treatment for conditions that included chronic ASHD (arteriosclerotic heart disease) with angina pectoris, and substance abuse in remission.  There is a notation of "SP (status post) biopsy in 1976, advised of damage with mild cirrhosis of liver and alcoholic hepatitis.  No residual problems."  

Reports from the USC Medical Center, dated in 1990, show treatment for hypertension.  

A VA psychiatric examination report, dated in May 1991, contains diagnoses that include polysubstance dependence (alcohol, cannabis) in partial remission.  

A VA heart examination report, dated in May 1993, contains diagnoses that include history of angina, episodic atrial fibrillation and hypertension.  

Reports from Stringfellow Memorial Hospital (SMH), dated between 1993 and 2010, show that in 1993, the Veteran received treatment for what was diagnosed as "heart disease," and that he reported a history of smoking two packs of cigarettes per day since childhood.  

Reports from P.K.K., dated between 1999 and 2000, note hepatitis C, and a history of hepatitis B.  

A statement from Dr. L.D. notes hepatitis C, hypertension, cirrhosis, and ETOH (alcohol) abuse.  

A report from V.S.B., M.D., dated in September 2003, notes that the Veteran carried the diagnosis of liver disease for a long time, secondary to hepatitis B and C, but that recent liver biopsy did not reveal any active liver disease.  The report also notes "chronic liver disease with hepatitis B and no acute hepatitis."

Reports from Dr. M.I., dated between 2001 and 2010, note hypertension, hepatitis B and C, alcoholism, and cirrhosis of the liver.  

A VA examination report, dated in July 2002, notes that the Veteran has a history of hepatitis A during service, with a negative biopsy at that time, and that he had normal liver functions when he left the military.  The examiner noted that two years before, the Veteran had been found to have an RNA count of 330,000 particles upon testing for hepatitis C, and he had antibodies to hepatitis B at that time.  His liver function tests were noted to be mildly elevated, and he was further noted to be alcoholic and still drinking.  His liver function tests were noted to have been stable for at least the previous two years.  The diagnoses noted hypertension, in poor compliance with treatment probably due to mental problems and alcoholism, "alcoholic," hepatitis C virus positive "with mild abnormal liver function tests which could be due to his alcohol," and probable hypertension.

Reports from the Social Security Administration (SSA), dated between 1989 and 1997, include three decisions which show that the Veteran was determined to be disabled as of March 1989, due to various combinations of diagnoses of anxiety related disorders, paranoid schizophrenia, chronic ischemic heart disease, and atypical chest pain.  

A VA general medical examination report, and a VA aid and attendance or housebound examination report, both dated in March 2005, note a history of hepatitis B diagnosed in 1976, hepatitis C diagnosed in 1996, status post liver biopsy in April 2001 showing chronic hepatitis C, and hypertension.  The same examiner conducted both examinations, and he stated that the C-file was not available for review. 

A VA pathology report for the liver, dated in March 2006, contains a diagnosis of focal mild nonspecific inflammation.  

A VA examination report, dated in June 2010, shows that the examiner stated that the Veteran's C-file had been reviewed.  The diagnoses noted hepatitis B, acute in 1976 with now ongoing hepatitis B infection as evidenced by core antibody positive status.  The examiner stated that the Veteran's hepatitis B was resolved and that he did not currently have hepatitis B, nor was there evidence of chronic hepatitis B infection.  With regard to hepatitis C, the Veteran reported that this was diagnosed in 1996; it was clearly established in 2000.  The examiner essentially noted the Veteran's inservice history of hepatitis B, with possible air gun inoculations, as well as the post-service evidence of drug and alcohol abuse, and concluded, "It appears more likely than not hepatitis C was acquired due to the high risk behaviors."  The examiner stated that although the Veteran had hepatitis B during service, and while it was possible to acquire both hepatitis B and hepatitis C at the same time, "there is absolutely nothing to suggest that."  The examiner indicated that in the 1970's, hepatitis C was diagnosed on the basis of the absence of hepatitis A or hepatitis B serology.  With regard to hypertension, the examiner stated that this was noted to be currently active, but it was noted not to have been documented during active military service.  

In December 2010, the Board remanded the claims.  The Board requested that the June 2010 VA examiner clarify her opinions.

In January 2011, the examiner who performed the June 2010 VA examination issued an addendum.  She stated that the Veteran's claims file had again been reviewed, and stated the following: the Veteran's blood pressure was repeatedly documented as being normal.  He did not receive medications for control of his blood pressure during service.  The Veteran had acute hepatitis B during service, his symptoms resolved following convalescence.  Currently, there is evidence of surface antibody which indicates that he has immune status for hepatitis B and does not have chronic hepatitis B.  He has hepatitis C positive type-1A.  Between the late 1990's and up to 2004, in the presence of positive hepatitis C status, he continued to drink alcohol.  A 2006 liver biopsy showed no evidence of cirrhosis.  There is evidence of use of antihypertensive medication beginning in 1988.  The examiner concluded:

It is my opinion that there is no evidence that his hypertension began during his active military service.  This veteran's hypertension began during his active military service.  It is also my opinion that his hypertension was not diagnosed within a year of his discharge from active service.  This is based on review of medical records including hospital records from 1986 and that in fact, his hypertension began in the late 1980s when he was started on blood pressure medication.

The veteran has had hepatitis B infection in the past in the 1970s.  He does not have evidence of active infection, in fact his antibody profile with the presence [of] surface antibody as well as core antibody indicates that he has immune status to hepatitis B and he does not have current chronic active hepatitis B.  In 06/2010, I had not noted the hepatitis B surface antibody positivity, although it was weakly positive which indicates that the veteran has a convalescence status with immune status to hepatitis B.

The veteran does have chronic hepatitis C.  In my opinion, it is less likely than not related to his active service.  At the time of diagnosis with hepatitis B in the 1970s, there was [sic] no complications and no extended convalescent course to support the hypothesis that [the Veteran] acquired hepatitis C at that time.  

The veteran does not have liver cirrhosis.  He has a liver biopsy in 2006.  That biopsy did not show evidence of cirrhosis.  Prior imaging studies had suggested a cirrhotic appearance of the liver, however, the gold standard for diagnosis would be tissue evidence of hepatic cirrhosis.  

As an initial matter, the Board has determined that the Veteran is not a credible historian.  There are a number of medical reports dated between 1986 and 2002, which show that the Veteran has a history of drug abuse.  See e.g., 1986 VA reports; May 1993 VA general medical examination report (reporting use of cocaine, snorting up to one gram about twice a month); reports from MCC, dated in October 1994 (noting a history of IV (intravenous) drug use and drug addiction); reports from P.K.K., dated between 1999 and 2000 (noting a positive history of heroin and cocaine use); September 2000 report from Dr. M.I. (noting a history of cocaine abuse); June 2004 VA report ("has sniffed speed in the past").  However, in association with SSA claims, the Veteran has denied a history of drug use.  See e.g., July 1989 report from J.S.W., M.D.; April 1997 report from R.A.S., Ph.D.  In addition, in a number of other reports, he specifically denied intravenous drug use (IVDU) and use of cocaine.  See e.g., 1989 UCLA records (denying IVDU); September 2003 report from Dr. V.S.B. (denying cocaine use); May 2004 VA report (denying IVDU).  In summary, the Veteran's statements are shown to be so inconsistent, uncorroborated and contradicted by the post-service medical records, that the Board finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  

The Board further finds that the claims must be denied.  To the extent that the claim for hepatitis, to include hepatitis B and hepatitis C with cirrhosis of the liver, includes a claim for cirrhosis, there are a number of notations indicating that the Veteran has cirrhosis of the liver.  However, this issue is discussed in depth in the January 2011 addendum.  In that addendum, the examiner stated that the Veteran's claims file had been reviewed.  She stated that the Veteran does not have liver cirrhosis, and explained that he had a liver biopsy in 2006 which did not show evidence of cirrhosis, and that "the gold standard" for a diagnosis would be tissue evidence of hepatic cirrhosis.  The Board notes that the VA examiner's opinion is consistent with Dr. V.S.B.'s September 2003 report (noting "no active liver disease," with no findings of cirrhosis).  The Board therefore finds that the Veteran does not have cirrhosis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  In the alternative, the Board notes that even if it were to assume arguendo that the Veteran currently had cirrhosis, he is shown to have a long history of alcoholism after service, and that there is no competent evidence associating cirrhosis with his service.  Furthermore, as the Board has determined that service connection is not warranted for hepatitis B or C (discussed infra), there is no possibility of service connection for cirrhosis on a secondary basis, as caused or aggravated by either of these diseases.  See 38 C.F.R. § 3.310 (2011).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

With regard to hepatitis B, the Board similarly finds that this disorder is not shown.  Gilpin.  The December 2010 VA examination report, and the associated addendum, both show that the examiner determined that although the Veteran had hepatitis B during service, it was resolved, that there is no evidence of active infection, and that he does not currently have hepatitis B.  The addendum further stated that, in fact, his antibody profile indicates that he has immune status to hepatitis B.  In the alternative, the Board notes that even if it were to assume arguendo that the Veteran currently had hepatitis B, or residuals thereof, service connection would still not be warranted.  The VA examiner determined that his inservice hepatitis B had resolved, the earliest post-service medical evidence of hepatitis B comes many years after service, he is shown to have a post-service history of high-risk behavior (i.e. drug abuse), and there is no competent evidence associating hepatitis B, or residuals thereof, with his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

With regard to hepatitis C, the Board finds that the December 2010 VA opinion, and the associated addendum, are highly probative evidence against the claim.  These opinions are shown to have been based on a review of the Veteran's C-file, and they are accompanied by a sufficient rationale.  Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this regard, the Veteran is shown to have a post-service history of high-risk behavior (i.e. drug abuse), and there is no competent evidence associating hepatitis C with his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

With regard to the claim for hypertension, it appears that the Veteran was examined for high blood pressure during service.  However, he was not diagnosed with high blood pressure/hypertension at any time during service.  Service treatment reports state that serial blood pressure readings during service showed no sustained systolic elevation.  The assessment was "normotensive," and the report notes that no treatment was indicated.  Hypertension is first demonstrated in the post-service medical evidence no earlier than 1988, which is about 12 years after separation from service.  The Veteran has been found not to be credible; this period without treatment is evidence that there was not a continuity of symptomatology, and it weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board further finds that the December 2010 VA opinion, and the associated addendum, are highly probative evidence against the claim.  The examiner stated that hypertension was noted not to have been documented during active military service, and that there is no evidence that his hypertension began during his active military service.  These opinions are shown to have been based on a review of the Veteran's C-file, and they are accompanied by a sufficient rationale.  Neives-Rodriguez.  In reaching this decision, the Board has considered the Veteran's representative's argument that there is some confusing language in the addendum, insofar as it pertains to hypertension.  The Board agrees.  However, an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  In this case, the Board finds that the examiner's statements are sufficiently clear in their intent to state that that the Veteran's hypertension is not related to his service.  Finally, in the January 2011 addendum, the VA examiner concluded that the Veteran's hypertension was not diagnosed within a year of his discharge from active service, and there is no competent evidence to show that that hypertension manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

In reaching these decisions, the Board has considered that there are a number of notations of a history of hypertension, hepatitis B, and/or hepatitis C, beginning in 1975.  See e.g., September 2003 report of V.S.B., M.D.; 2003 report from North Alabama Regional Medical Center  However, these are all "by history" only, and none of them are shown to have been based on a review of the Veteran's C-file, or any other detailed and reliable medical history.  None of them are accompanied by an explanation.  Therefore, these notations are insufficiently probative to warrant a grant of either of the claims.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   

The Board has considered the articles submitted by the Veteran.  However, these articles are not competent medical evidence, as they are generic literature which do not discuss the facts reasonably approximating, and relevant to, the Veteran's claims.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  In addition, none of these articles are referenced in, or otherwise utilized by, a competent medical opinion.  See Sacks v. West, 11 Vet. App. 314, 316-7 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).  Therefore, this evidence is insufficiently probative to warrant a grant of either of the claims.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issues on appeal are based on the contentions that hypertension, and hepatitis, to include hepatitis B and hepatitis C with cirrhosis of the liver, were caused by service.  The Veteran's assertions would normally be competent evidence to show that he experienced the claimed symptoms.  See, e.g., Layno, 6 Vet. App. 465.  However, the Board has determined that the Veteran is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan, 451 F.3d at 1337.  

The Board finds that the oral and written evidence in this case is not sufficient to warrant a grant of either of the claims.  The Veteran is not credible, and he does not have the requisite skill, knowledge, or training, to state whether hypertension, or hepatitis, to include hepatitis B and hepatitis C with cirrhosis of the liver, were caused by service.  See Espiritu, 2 Vet. App. 492.  In addition, there is no competent evidence of a nexus between hypertension, or hepatitis, to include hepatitis B and hepatitis C with cirrhosis of the liver, and the Veteran's service.  Given the foregoing, the Board finds that the service and post-service medical evidence outweigh the Veteran's contentions to the effect that he has hypertension, or hepatitis, to include hepatitis B and hepatitis C with cirrhosis of the liver, that are related to his service.    

In reaching these decisions, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in October 2003, August 2004 and May 2010.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and VA and non-VA reports, have been obtained and are associated with the Veteran's claims files.  The Veteran has been afforded examinations, and etiological opinions were requested.  

In December 2010, the Board remanded these claims.  The Board directed that the Appeals Management Center (AMC) should arrange for the June 2010 VA examining physician to offer an addendum medical opinion, in which the physician note the evidence in the Veteran's service treatment reports pertaining to his blood pressure readings and treatment, and provide opinions as to whether hypertension began during active service, or within one year of discharge from active service, and whether the Veteran has hepatitis B, hepatitis C, and/or cirrhosis, if so, whether it is at least as likely as not related to active service.  In January 2011, an addendum was obtained from the VA examiner who performed the December 2010 VA examination.  The physician stated that the Veteran's claims file had again been reviewed, and the requested opinions were provided.   Given the foregoing, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).   

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hepatitis, to include hepatitis B and hepatitis C with cirrhosis of the liver, is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


